FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                        April 7, 2009
                    UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                 TENTH CIRCUIT                         Clerk of Court



 GEOFFREY L. RASHAW-BEY,

               Petitioner - Appellant,                   No. 09-3033
          v.                                              (D. Kansas)
 FEDERAL BUREAU OF PRISONS;                    (D.C. No. 5:09-CV-03001-RDR)
 C. CHESTER, Warden,

               Respondents - Appellees.


                            ORDER AND JUDGMENT *


Before LUCERO, MURPHY, and McCONNELL, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Geoffrey L. Rashaw-Bey, a federal prisoner proceeding pro se, appeals

from an order of the United States District Court for the District of Kansas



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
dismissing his 28 U.S.C. § 2241 habeas corpus petition. Exercising jurisdiction

pursuant to 28 U.S.C. § 1291, this court affirms the district court’s order of

dismissal.

      A federal jury in the Western District of Missouri convicted Rashaw-Bey

on two counts of being a felon in possession of a firearm and one count of

possessing an unregistered firearm. The district court sentenced Rashaw-Bey to a

term of imprisonment of 360 months. The Eighth Circuit affirmed. United States

v. Rashaw, 170 F. App’x 986, 986-87 (8th Cir. 2006). Rashaw-Bey then filed a

motion for relief pursuant to 28 U.S.C. § 2255 in the Western District of

Missouri. After that court denied relief, the Eighth Circuit denied Rashaw-Bey’s

request for a certificate of appealability and dismissed his appeal.

      In January of 2009, while incarcerated at the Federal Correctional

Institution in Leavenworth, Kansas, Rashaw-Bey filed the instant § 2241 petition

in the United States Court for the District of Kansas. In his § 2241 petition.

Rashaw-Bey attacked the validity of both his convictions and sentences. The

district court dismissed Rashaw-Bey’s petition, concluding the proper remedy was

for Rashaw-Bey to file a § 2255 motion in the Western District of Missouri.

Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). Rashaw-Bey appeals.

      Upon de novo review of the record and Rashaw-Bey’s appellate brief, id.,

this court concludes the district court was correct in dismissing Rashaw-Bey’s

§ 2241 petition. A § 2241 petition is not the proper means to raise the claims set

                                         -2-
out by Rashaw-Bey. Instead, unless it is inadequate or ineffective, a § 2255

motion in the Western District of Missouri is the exclusive remedy for Rashaw-

Bey to challenge his conviction and sentence. Rashaw-Bey has not, however,

established the inadequacy or ineffectiveness of a § 2255 motion. 1 The mere fact

Rashaw-Bey has been denied relief under § 2255 does not establish that statutory

remedy is inadequate or ineffective. Id. Likewise, that he may be precluded from

filing a second § 2255 motion does not establish that statutory remedy is

inadequate or ineffective. Caravalho v. Pugh, 177 F.3d 1177, 1179 (10th

Cir.1999). Accordingly, the district was correct to dismiss Rashaw-Bey’s § 2241

petition.

      The order of the United States District Court for the District of Kansas

dismissing Rashaw-Bey’s § 2241 petition is hereby AFFIRMED.

                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge




      1
       Rashaw-Bey’s brief on appeal does not even address the issue of the
adequacy or effectiveness of a § 2255 motion. Instead, he merely addresses the
merits of the claims he seeks to raise in his § 2241 petition.

                                        -3-